IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

BRENDA J. HOLMES, ON BEHALF
OF HERSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED,

             Appellant,

 v.                                              Case No. 5D16-2993

CITY OF PALM BAY AND GATSO
USA, INC.,

             Appellees.

________________________________/

Opinion filed June 15, 2018

Non-Final Appeal from the
Circuit Court for Brevard County,
John M. Harris, Judge.

David M. Kerner and Jason D. Weisser, of
Schuler, Halvorson, Weisser, Zoeller &
Overbeck, P.A., and Andrew A. Harris, of
Burlington & Rockenbach, P.A., West
Palm Beach, for Appellant.

Robert Alden Swift, Christina Bredahl
Gierke and Christine A. Wasula, of Cole
Scott & Kissane, P.A., Orlando, for
Appellee Gatso USA, Inc.

Erin J. O’Leary and Scott Danahy, of
Garganese, Weiss & D’Agresta, P.A.,
Orlando, and Andrew P. Lannon, Patricia
D. Smith, Peter J. Sweeney, Jr., Jill E.
Jacobs, and Wendy L. Fisher, of Office of
the City Attorney City of Palm Bay, Palm
Bay, for Appellee City of Palm Bay.
PER CURIAM.

       Brenda Holmes appeals a non-final order denying her motion to certify the class.

We affirm the trial court’s order determining that Holmes failed to establish the typicality

and predominance elements required under Florida Rule of Civil Procedure 1.220(a) and

1.220(b)(3), respectively. See Easter v. City of Orlando, 43 Fla. L. Weekly D1306 (Fla.

5th DCA June 8, 2018). We further conclude that there was no error in the trial court’s

determination that Holmes failed to establish that she would be an adequate class

representative.

       AFFIRMED.


EVANDER, BERGER and EDWARDS, JJ., concur.




                                             2